448 F.2d 652
Donald Eugene TAYLOR, Petitioner-Appellant,v.STATE OF TEXAS, et al., Respondents-Appellees.
No. 71-2056 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1971.

Donald E. Taylor, pro se.
Crawford C. Martin, Atty. Gen. of Texas, Roland Daniel Green, III, Austin, Tex., for respondents appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.12


Notes:


*
 Rule 18, 5th Cir.;see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., et al., 431 F.2d 409, Part I (5th Cir. 1970).


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 The contentions presented by the appellant in his habeas petition are: (1) he is entitled to credit on his sentence for time spent while on parole; and (2) he is not required to exhaust state remedies prior to filing a Federal habeas petition because Art. 11.07, Vernon's Ann. Texas Code of Criminal Procedure is unconstitutional, and therefore an inadequate and ineffective State remedy